                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                             Plaintiff,
       v.                                                  Case No. 19-cv-1743

SUMMIT CONTRACTING, INC.,
CHAD M. SCHAMPERS, and
NATHANIEL R. SMITH,

                             Defendants.



  UNITED STATES OF AMERICA’S VERIFIED COMPLAINT FOR PRELIMINARY
                 AND PERMANENT INJUNCTIVE RELIEF



       Plaintiff, the United States of America, by and through its undersigned attorneys, hereby

alleges as follows:

                                      INTRODUCTION

       1.      Starting as early as 2018 and continuing to the present, defendants Chad Schampers

(“Schampers”) and Nathaniel Smith (“Smith”) have conducted a fraudulent scheme through their

company, Summit Contracting, Inc. (“Summit”) (Schampers, Smith, and Summit collectively,

“defendants”) that has harmed and continues to harm scores of victims. Defendants induce

Summit customers to finance their construction projects—often by misrepresenting the terms of

the financing offered. Once approved for financing, Summit fully withdraws the funds for the

project from the financing company before it completes its work. These withdrawals are typically

made without the customer’s knowledge, contrary to the payment authorization provided by the




         Case 1:19-cv-01743-WCG Filed 11/27/19 Page 1 of 14 Document 1
customer, or both. Having already received the entire payment, Summit then regularly fails to

provide the work and materials promised.

       2.      When dissatisfied customers complain and post negative reviews of Summit or

attempt to obtain a refund, defendants either ignore the customer or pressure the customer into

removing their negative review by threatening to not complete the work or demanding that the

customer accept a partial refund that is a fraction of the amount of the customer’s loan. Some

Summit customers are left with substantial loan payments for work that is not what Summit

promised, or worse, never completed at all.

       3.      The United States seeks to prevent continuing and substantial injury to consumers

victimized by this fraudulent scheme by bringing this action for preliminary and permanent

injunctions and other equitable relief under 18 U.S.C. § 1345 to enjoin the ongoing commission

of wire fraud in violation of 18 U.S.C. § 1343 and banking law violations in violation of 18 U.S.C.

§ 3322(d) and 18 U.S.C. § 1344.

                                JURISDICTION AND VENUE

       4.      The Court has subject matter jurisdiction over this action pursuant to 18 U.S.C. §

1345 and 28 U.S.C. §§ 1331 and 1345.

       5.      Venue lies in this district pursuant to 28 U.S.C. § 1391(b)(1) & (2).

                                              PARTIES

       6.      Plaintiff is the United States of America.

       7.      Defendant Summit Contracting, Inc. is, and was at all times relevant to this action,

a corporation organized and existing under the laws of the State of Wisconsin. Summit was

registered with the Wisconsin Department of Financial institutions on or about September 10,




                                                 2

         Case 1:19-cv-01743-WCG Filed 11/27/19 Page 2 of 14 Document 1
2018. Summit’s registered agent for service of process is United States Corporation Agents, Inc.,

2761 Allied Street, 1st Floor, Green Bay, Wisconsin, 54304.

       8.      Defendant Chad Schampers resides in De Pere, Wisconsin, located in the Eastern

District of Wisconsin. Schampers is one of the owners of Summit Contracting, Inc.

       9.      Defendant Nathaniel Smith resides in Oconto, Wisconsin, located in the Eastern

District of Wisconsin. Smith is one of the owners of Summit Contracting, Inc.

       10.     Defendants Schampers and Smith direct and control Summit Contracting, Inc., use

Summit to perpetrate the fraudulent scheme alleged herein, and directed the fraudulent acts alleged

herein. Both Schampers and Smith operate Summit from an office in De Pere, Wisconsin, located

in the Eastern District of Wisconsin.

                                  FACTUAL BACKGROUND

       11.     Summit holds itself out as an established construction company that specializes in

residential and commercial roofing, siding, window replacements, HVAC, and doors. Summit

aggressively markets its services using a variety of methods, including over the internet, radio, and

by contacting leads obtained from a variety of sources using the telephone.               Summit’s

advertisements often include multiple false and misleading representations to entice potential

customers, including falsely promising prospective customers gift cards, entries into a contest for

a $10,000 “home makeover giveaway,” and guided fishing trips, all of which Summit has no intent

of awarding at the time the promises are made.

       12.     Summit employs multiple sales representatives who contact potential leads and

schedule sales appointments in the prospective customer’s home.            Summit’s sales team is

comprised in large part of individuals with no construction background, who receive no training

regarding the products and services that they are required to sell.



                                                 3

         Case 1:19-cv-01743-WCG Filed 11/27/19 Page 3 of 14 Document 1
       13.      At the initial (and only) sales meeting, the Summit representative makes a number

of false statements about Summit and its services to induce the prospective customer to retain

Summit.      For example, a PowerPoint presentation that Summit representatives present to

customers falsely represents that Summit is an established, reputable company that has been in

business since 2007, when in fact Summit has only been in business since September 2018 and

has been the subject of multiple complaints to the Better Business Bureau, state regulatory

agencies, and law enforcement.

       14.      Pursuant to the directions of Schampers and Smith, Summit representatives use

high pressure, deceptive sales techniques. Schampers and Smith have instructed Summit sales

representatives to never to leave contact information or estimates with a customer after a sales

meeting, and that if they ever communicate with a customer after the initial sales meeting they will

be fired. Schampers and Smith have regularly used a variety of aliases when interacting with

customers, in order to conceal their identities and to avoid accountability to dissatisfied customers.

       15.      Schampers and Smith instructed Summit representatives that they should pressure

prospective customers to finance their projects with Summit, using a financial institution identified

by Summit. One of these financial institutions is EnerBank USA (“EnerBank”). In addition,

Summit has used Green Sky, Inc. (“GreenSky”), which offers loans funded by a variety of

participating financial institution lenders. The lenders who ultimately provide funds to Summit’s

customers are each a “financial institution” within the meaning of 18 U.S.C. § 20.

       16.      Schampers and Smith instructed sales representatives that they do not want a

customer to pay for a Summit project without financing because if they did so Summit would have

trouble collecting money upon completion of the work. Schampers and Smith also instructed sales




                                                  4

          Case 1:19-cv-01743-WCG Filed 11/27/19 Page 4 of 14 Document 1
representatives that they would be paid their commissions more quickly for sales that the customer

chose to finance.

       17.     Pursuant to Schampers’s and Smith’s direction, at their initial sales meeting

Summit sales representatives attempt to induce the customer to apply for financing by

misrepresenting the terms of the financing being offered.         For example, at times Summit

representatives informed prospective customers that they were applying to 0% financing and that

no payments would be due for a period of time, when in fact the financing often included no-

interest free term, required immediate, substantial payments, and was subject to an interest rate of

up to 25%.

       18.     If a prospective customer agreed to apply for financing, the sales representative

instructed the prospective customer to electronically apply for financing during the initial sales

meeting, using an application on the sales representative’s phone or tablet. If the customer was

approved, the sales representative would notify Summit. For EnerBank-financed transactions,

Summit would then immediately process the application and e-mail the sales representative

paperwork to be returned upon completion of the project. The Summit sales representatives were

instructed that they needed the customer to sign that paperwork at the initial sales meeting.

       19.     Pursuant to the terms of Summit’s agreements with various financial institutions,

Summit was not permitted to withdraw the entire amount of a customer’s loan until its work on a

project was complete. To induce the customer to sign final loan paperwork that Summit needed

to access the entire amount of the loan, Summit sales representatives were instructed to mislead

the customer regarding the nature of the documents that they were signing, and to inform the

customer that they were simply agreeing to the financing terms or signing application paperwork.

Schampers and Smith also misled sales representatives concerning the nature of the documents



                                                 5

         Case 1:19-cv-01743-WCG Filed 11/27/19 Page 5 of 14 Document 1
that sales representatives were requiring the customer to sign, and instructed them that the

documentation was needed to “verify funds” as part of the loan application process. In some

instances, depending on the financial institution involved, this documentation actually included

confirmation that Summit’s work on a project was completed.

       20.     One former employee of Summit described defendants’ usual practice as follows:

       We [Summit sales representatives] were instructed not to leave the [customer’s]
       house without the final signature from the customer saying the work was complete.
       The customer would think they were signing for the financing, but instead they were
       signing to the [financing company] that the work was complete. No person in their
       right mind would sign saying the work was complete when the sales person was
       still in their living room. Chad and Nate made it very clear that the sales team had
       to sell in ‘one sit’ [i.e., a single meeting], never speak to a customer a second time,
       and get that final signature [ . . . ] When I would leave the customer’s house I would
       never talk to them again. The customer would get a copy of the Summit paperwork
       and nothing from the finance company.

       21.     Another former Summit sales representative confirmed that:

       Chad […] directed us to have the customer sign the work complete form every time
       prior to leaving the job. So literally the customer would agree to the project, get
       approved for . . . financing, and then sign the work complete email/form all that
       first day. A rep from [EnerBank] met with us at Summit and explained that we
       could not have customers signing the work complete agreement right away or all
       until the work was done. Following this meeting Chad specifically told us even
       after the [EnerBank] rep told us not to, that we needed to have the work complete
       paperwork signed. This was all done electronically. So in summary, the customer
       agreed to the work, the sales person notifies [Summit] and literally waits for the
       second email with the work complete paperwork to come through and be signed by
       the customer. We needed to have that signed before leaving the customer’s house.
       The customer was told they were signing to the terms, and not knowing that they
       were signing off on the work being done. Sales people were told they would not be
       paid without this.

       22.     Defendants understood that they were not authorized to draw the entire amount of

a customer’s loan unless and until the work was completed. Nevertheless, within a short time after

the initial sales meeting between the Summit representative and customer, Summit would submit

paperwork to the financing institution falsely representing that work was completed, or, depending



                                                 6

         Case 1:19-cv-01743-WCG Filed 11/27/19 Page 6 of 14 Document 1
on the financial institution’s requirements, simply request disbursement of the entire loan. As a

result, the financial institution would release the entire amount of the customer’s loan to Summit—

in some instances before Summit even began the work, and in many instances well before the work

was completed. Summit customers have also reported finding out that their Summit project was

financed when they unexpectedly received a bill from a finance company, showing a balance and

payments due.

       23.      Further, Summit customers were often disappointed with the inconsistency

between what the Summit representative promised, and the actual work that Summit performed.

For example, despite Summit sales representatives’ representations to customers that Summit did

not use subcontractors, the overwhelming majority (if not all) of Summit’s work was completed

by subcontractors. Summit would often provide products of much lower quality than the products

promised, or fail to complete projects at all. When customers complained or posted negative

reviews online, Summit refused to complete the work or provide even a partial refund until the

negative review was withdrawn.

       24.      Based on Summit’s high pressure, aggressive, and deceptive sales techniques, a

significant proportion of Summit’s customers elect to finance the projects. Defendants’ fraudulent

schemes are ongoing, and absent injunctive relief by this Court, defendants will continue to injure

consumers.

       25.      Upon information and belief, the United States alleges that defendants have

knowledge that their conduct facilitates a wire fraud scheme and banking law violations.

    REPRESENTATIVE EXAMPLES OF DEFENDANTS’ FRAUDULENT SCHEME

       26.      C.L. (“Customer #1”) met with a Summit representative on April 19, 2019, and

retained Summit to perform work on her roof and windows. Summit promised Customer #1 it



                                                7

         Case 1:19-cv-01743-WCG Filed 11/27/19 Page 7 of 14 Document 1
would perform the work between June 7 and June 21, 2019. Customer #1 agreed to finance the

project, but explained to the Summit representative that she had bad credit. Customer #1 and the

Summit representative then called Customer #1’s mother, who resides in an assisted living facility,

to see if she would co-sign the loan. At no time did Customer #1 or her mother agree to take out a

loan in Customer #1’s mother’s name only. However, about two weeks later, Customer #1’s

mother received paperwork in the mail from GreenSky financing, and Customer #1 realized that a

loan in the amount of $62,968 was taken out in her mother’s name only. Summit withdrew

$12,593.60 of this amount on April 23, 2019, then the remaining $50,374.00 two days later, on

April 25, 2019. Summit did not begin work on the project until mid-May, 2019, and completed

its work shortly thereafter. Customer #1 was not satisfied with the quality of some of the work

performed, and Customer #1’s daughter posted negative reviews of Summit’s work online. When

this occurred, a Summit representative contacted Customer #1 and threatened her that Summit

would not complete the work until the bad reviews were removed.

       27.     K.L. (“Customer #2”) contacted Summit to obtain a new roof and gutters on his

home. On November 1, 2018, he met with a Summit representative, who quoted $22,171 for the

work, and provided Customer #2 with a completion date of December 3, 2018. The Summit

representative encouraged Customer #2 to finance the project, and led Customer #2 to believe that

the project was being financed by Summit, rather than an outside financing company. The Summit

representative obtained all of Customer’s #2 personal information to determine if he qualified for

the loan. According to Customer #2, it was not until he received a contract from Green Sky

financing that he realized the loan was provided by a third party with what he described as an

“extremely high interest rate” for the loan. On November 5, 2018, Summit withdrew $11,000

from the Green Sky loan account. Summit began work on the project on November 19, 2018, and



                                                8

         Case 1:19-cv-01743-WCG Filed 11/27/19 Page 8 of 14 Document 1
took a second withdrawal from Customer #2’s Green Sky account in the amount of $11,000 the

very next day, November 20, 2019. Customer #2 was contacted by Green Sky asking if work was

completed on his home. Customer #2 informed Green Sky that the work was not compete, and he

did not understand why the second half of the loan was withdrawn without the gutters and gutter

guards being installed and a final walk-through being completed. Customer #2 was not satisfied

with Summit’s work, and it was not until Customer #2 submitted a complaint to the Better Business

Bureau that Summit offered to pay for half the cost of repairs and a partial refund check in the

amount of $550.00.

       28.    O.D. and J.D. (“Customer #3”) met with a Summit representative on March 12,

2019. During a five-hour sales pitch, the Summit representative wrote multiple estimates and

persuaded Customer #3 to agree to a deal. Ultimately, Customer #3 agreed to a quote of $23,052

for installation of thirteen 7400 series, double-hung and glider windows. Customer #3 made a

$4,000 down payment and agreed to finance the balance. The Summit representative informed

Customer #3 that half of the balance would be withdrawn for supplies, and the remainder would

be withdrawn upon completion of the project. Summit began work on April 12, 2019. Customer

#3 contacted Green Sky on April 24, 2019, and Green Sky informed Customer #3 that Summit had

withdrawn all of the funds for the project because GreenSky had received information that the

project was completed. The last time that Summit came to Customer #3’s residence was August

7, 2019. Customer #3 was not satisfied with the work that Summit completed. Summit never

conducted a final walk through and Customer # 3 states that they never signed paperwork

indicating that the work was completed.

       29.    M.K. (“Customer #4”) met with a Summit representative on or about April 11,

2019. Over the course of a five-hour, high pressure sales pitch, the Summit representative



                                               9

         Case 1:19-cv-01743-WCG Filed 11/27/19 Page 9 of 14 Document 1
persuaded Customer #4 to hire Summit to perform some work on her property for $18,000. The

Summit representative informed Customer #4 that five year interest free financing was available.

Customer #4 agreed to apply for financing through GreenSky using the sales representative’s

electronic tablet. The Summit representative led Customer #4 to believe that she was just applying

to see if she was eligible for zero percent financing, but she later received paperwork in the mail

from GreenSky showing three withdrawals all before April 30, 2019, when the project was

scheduled to begin. Customer #4 states that she did not agree to the financing before it was taken

out in her name and fully withdrawn. GreenSky refused to freeze the payments and informed

Customer #4 GreenSky had received paperwork from Summit assuring the work was done and

completed to her satisfaction. To Customer #4’s knowledge, she never signed anything confirming

that the work was complete. When Customer #4 filed a complaint with GreenSky, Summit offered

her a partial refund of $4,000, which Customer #4 refused to accept because it was far less than

her total losses.

        30.     M.I. (“Customer #5”) learned about Summit at a home and garden show, and

contacted Summit to obtain an estimate for a roof replacement. In approximately October or

November of 2018, Customer #5 met with a Summit representative, who provided an estimate for

replacing her home and garage roof. The Summit representative offered financing for the project

through Green Sky, which Customer #5 applied for. She was approved for $7,500 in financing,

and paid $325 for the project in cash. The work on Customer #5’s home did not begin until April

8, 2019, but Customer #5 received her first bill from Green Sky in late February, 2019. The full

amount of the funds for the project were withdrawn on February 10, 2019. Customer #5 was not

satisfied with the work that Summit performed, and posted a negative review online. Summit

offered to pay her $500 to remove the negative review. Summit never completed a final walk-



                                                10

         Case 1:19-cv-01743-WCG Filed 11/27/19 Page 10 of 14 Document 1
through with Customer #5 to discuss the work that had been completed and ensure that Customer

#5 was satisfied.

       31.     C.B. (“Customer #6”) contacted Summit for an estimate for new windows on

February 9, 2019, after hearing one of Summit’s radio advertisements. Customer #6 met with a

Summit representative that same day.        The Summit representative provided Customer #6

information for GreenSky financing, and Customer #6 was approved for $33,000. In April 2019,

GreenSky contacted Customer #6 to ask about the completion of Summit’s contracted work.

Customer #6 learned at that time that Summit had withdrawn the full amount of the loan before

any work had been commenced. At no time had Customer #6 told Summit or GreenSky that the

work was complete. As of late June, 2019, Summit had not completed the promised work.

       32.     As demonstrated by these representative examples, victims suffer financial losses

from the wire fraud scheme and banking law violations facilitated by defendants.

       33.     Absent injunctive relief by this Court, defendants’ conduct will continue to cause

injury to victims.

      CLAIM FOR RELIEF: PRELIMINARY AND PERMANENT INJUNCTIONS
                      PURSUANT TO 18 U.S.C. § 1345

       34.     The United States realleges and incorporates by reference the preceding paragraphs

of this Complaint as through fully set forth herein.

       35.     By reason of the conduct described herein, defendants violated, are violating, and

are about to violate 18 U.S.C. § 1343 by executing a scheme or artifice to defraud for obtaining

money by means of false or fraudulent representations with the intent to defraud and, in so doing,

using wire communications. Defendants have also violated, are violating, and are about violate

18 U.S.C. § 1344 by executing and attempting to execute a scheme or artifice to obtain moneys




                                                 11

        Case 1:19-cv-01743-WCG Filed 11/27/19 Page 11 of 14 Document 1
and funds under the custody or control of a financial institution by means of false or fraudulent

pretenses, representations, or promises.

       36.     Upon a showing that defendants are committing or are about to commit wire fraud

or a banking law violation, the United States is entitled, under 18 U.S.C. § 1345, to preliminary

and permanent injunctions restraining all future fraudulent conduct and any other action that this

Court deems just in order to prevent a continuing and substantial injury to the victims of fraud.

       37.     As a result of the foregoing, the Court should enjoin defendants’ conduct pursuant

to 18 U.S.C. § 1345.

       WHEREFORE, the United States of America requests that the Court issue preliminary and

permanent injunctions in this matter enjoining the defendants as follows:

        (1) Prohibiting defendants Summit Contracting, Inc., Chad M. Schampers, and Nathaniel

R. Smith, defendants’ agents, officers, and employees, and all persons in active concert or

participation with defendants, from:

               (a) Making any false statement to any financial institution with respect to any

       financing transaction;

               (b) Misrepresenting to prospective or actual Summit customers the terms of

       financing offered for Summit projects;

               (c) Requiring Summit customers to sign paperwork concerning the completion of

       work before Summit has confirmed completion of the work with the customers;

               (d) Threatening or intimidating any customer or former customer of Summit who

       posts a negative review online or in any other medium or provides information in

       connection with any law enforcement investigation of defendants’ misconduct; and/or




                                                12

        Case 1:19-cv-01743-WCG Filed 11/27/19 Page 12 of 14 Document 1
               (e) Destroying, deleting, removing, or transferring any and all business, financial,

       accounting, and other records concerning defendants’ operations; and

        (2) Enjoining all future fraudulent conduct and any other action that the Court deems just

in order to prevent a continuing and substantial injury to the persons and entities affected by the

defendants’ wire fraud and banking law violations, including without limitation, current, past, and

future customers of Summit who obtained financing.

       The United States further requests that the Court order such other and further relief as the

Court shall deem just and proper.

       Dated this 27th day of November, 2019.

                                                     MATTHEW D. KRUEGER
                                                     United States Attorney
                                             By:     /s/Emily A. Constantine

                                                     EMILY A. CONSTANTINE
                                                     Assistant U.S. Attorney
                                                     Wisconsin Bar No.1087257
                                                     Office of the United States Attorney
                                                     Eastern District of Wisconsin
                                                     517 East Wisconsin Avenue, Room 530
                                                     Milwaukee, WI 53202
                                                     Telephone: (414) 297-1700
                                                     Fax: (414) 297-4394
                                                     emily.constantine@usdoj.gov




                                                13

        Case 1:19-cv-01743-WCG Filed 11/27/19 Page 13 of 14 Document 1
                                        VERIFICATION

       I, Emily A. Constantine, hereby verify and declare under penalty of perjury that I am one
of the attorneys for the United States of America in the above-captioned action, that I have read
the foregoing Verified Complaint, and that the facts stated therein are true and correct to the best
of my knowledge, information, and belief. The sources of my knowledge and grounds of my belief
are official files and records of the United States, public records, and information supplied to me
by law enforcement officers who investigated this case.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 27th day of November, 2019, in Milwaukee, Wisconsin.

                                                             /s/Emily A. Constantine




                                                14

        Case 1:19-cv-01743-WCG Filed 11/27/19 Page 14 of 14 Document 1
AO 440 (Rev. 06/12) Summons in a Civil Action

                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                         Eastern District of Wisconsin

                                                                         )
                                                                         )
                                                                         )
                     United States of America                            )
                             Plaintiff(s)                                )
                                  v.                                     )       Civil Action No. 19-cv-1743
                                                                         )
                                                                         )
                       Chad M. Schampers                                 )
                                                                         )
                            Defendant(s)                                 )

                                                      SUMMONS IN A CIVIL ACTION
                                        Chad M. Schampers
To:   (Defendant’s name and address)
                                        2021 Whistling Swan Circle
                                        De Pere, Wisconsin, 54115


          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you receive it) – or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12(a)(2) or (3) – you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiff’s attorney, whose
name and address are:           Emily A. Constantine, Assistant United States Attorney
                                            Eastern District of Wisconsin
                                            517 E. Wisconsin Ave., Ste. 530
                                            Milwaukee, WI 53202
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   STEPHEN C. DRIES, CLERK OF COURT


Date:     11/27/2019
                                                                                             Signature of Clerk or Deputy Clerk




                      Case 1:19-cv-01743-WCG Filed 11/27/19 Page 1 of 1 Document 1-1
AO 440 (Rev. 06/12) Summons in a Civil Action

                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                         Eastern District of Wisconsin

                                                                         )
                                                                         )
                                                                         )
                     United States of America                            )
                             Plaintiff(s)                                )
                                  v.                                     )       Civil Action No. 19-cv-1743
                                                                         )
                                                                         )
                        Nathaniel R. Smith                               )
                                                                         )
                            Defendant(s)                                 )

                                                      SUMMONS IN A CIVIL ACTION
                                        Nathaniel R. Smith
To:   (Defendant’s name and address)
                                        330 White Oak Trail
                                        Oconto, WI 54153


          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you receive it) – or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12(a)(2) or (3) – you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiff’s attorney, whose
name and address are:           Emily A. Constantine, Assistant United States Attorney
                                            Eastern District of Wisconsin
                                            517 E. Wisconsin Ave., Ste. 530
                                            Milwaukee, WI 53202
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   STEPHEN C. DRIES, CLERK OF COURT


Date:     11/27/2019
                                                                                              Signature of Clerk or Deputy Clerk




                      Case 1:19-cv-01743-WCG Filed 11/27/19 Page 1 of 1 Document 1-2
AO 440 (Rev. 06/12) Summons in a Civil Action

                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                         Eastern District of Wisconsin

                                                                         )
                                                                         )
                                                                         )
                     United States of America                            )
                             Plaintiff(s)                                )
                                  v.                                     )       Civil Action No. 19-cv-1743
                                                                         )
                                                                         )
                     Summit Contracting, Inc.                            )
                                                                         )
                            Defendant(s)                                 )

                                                      SUMMONS IN A CIVIL ACTION
                                        Summit Contracting, Inc.
To:   (Defendant’s name and address)
                                        1703 West Matthew Drive
                                        De Pere, WI, 54115


          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you receive it) – or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12(a)(2) or (3) – you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiff’s attorney, whose
name and address are:           Emily A. Constantine, Assistant United States Attorney
                                            Eastern District of Wisconsin
                                            517 E. Wisconsin Ave., Ste. 530
                                            Milwaukee, WI 53202
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   67(3+(1&'5,(6, CLERK OF COURT


Date:     11/27/2019
                                                                                             Signature of Clerk or Deputy Clerk




                      Case 1:19-cv-01743-WCG Filed 11/27/19 Page 1 of 1 Document 1-3
JS 44 (Rev. 08/18)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
Place an “X” in the appropriate box (required):             Green Bay Division               Milwaukee Division
I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                   Summit Contracting, Inc., Chad M. Schampers, Nathaniel R. Smith


   (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Emily A. Constantine, Assistant United States Attorney (EDWI)                                                 Attorney Brett Reetz, Reetz Law Office S.C.
517 E. Wisconsin Ave., Suite 530, Milwaukee, WI 53202                                                         242 Michigan St., Ste 201, Sturgeon Bay, WI 54235
414-297-1704                                                                                                  920-743-6485

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                              and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                     PTF         DEF                                             PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                        Citizen of This State           1               1     Incorporated or Principal Place          4       4
                                                                                                                                                          of Business In This State

  2    U.S. Government                 4   Diversity                                              Citizen of Another State             2          2     Incorporated and Principal Place            5        5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                  Citizen or Subject of a              3          3     Foreign Nation                              6        6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                               FORFEITURE/PENALTY                          BANKRUPTCY                      OTHER STATUTES
  110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY               625 Drug Related Seizure              422 Appeal 28 USC 158               375 False Claims Act
  120 Marine                          310 Airplane                    365 Personal Injury -              of Property 21 USC 881            423 Withdrawal                      376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product                Product Liability          690 Other                                 28 USC 157                          3729(a))
  140 Negotiable Instrument                Liability                  367 Health Care/                                                                                         400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                     410 Antitrust
      & Enforcement of Judgment            Slander                        Personal Injury                                                  820 Copyrights                      430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’              Product Liability                                                830 Patent                          450 Commerce
  152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                                835 Patent - Abbreviated            460 Deportation
       Student Loans                  340 Marine                          Injury Product                                                       New Drug Application            470 Racketeer Influenced and
       (Excludes Veterans)            345 Marine Product                  Liability                                                        840 Trademark                           Corrupt Organizations
  153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                        LABOR                        SOCIAL SECURITY                     480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud                710 Fair Labor Standards              861 HIA (1395ff)                    485 Telephone Consumer
  160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending               Act                               862 Black Lung (923)                    Protection Act
  190 Other Contract                      Product Liability           380 Other Personal             720 Labor/Management                  863 DIWC/DIWW (405(g))              490 Cable/Sat TV
  195 Contract Product Liability      360 Other Personal                  Property Damage                Relations                         864 SSID Title XVI                  850 Securities/Commodities/
  196 Franchise                           Injury                      385 Property Damage            740 Railway Labor Act                 865 RSI (405(g))                        Exchange
                                      362 Personal Injury -               Product Liability          751 Family and Medical                                                    890 Other Statutory Actions
                                          Medical Malpractice                                            Leave Act                                                             891 Agricultural Acts
      REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS              790 Other Labor Litigation            FEDERAL TAX SUITS                   893 Environmental Matters
  210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                 791 Employee Retirement               870 Taxes (U.S. Plaintiff           895 Freedom of Information
  220 Foreclosure                     441 Voting                      463 Alien Detainee                 Income Security Act                    or Defendant)                      Act
  230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                871 IRS—Third Party                 896 Arbitration
  240 Torts to Land                   443 Housing/                        Sentence                                                              26 USC 7609                    899 Administrative Procedure
  245 Tort Product Liability              Accommodations              530 General                                                                                                  Act/Review or Appeal of
  290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                  IMMIGRATION                                                               Agency Decision
                                          Employment                  Other:                         462 Naturalization Application                                            950 Constitutionality of
                                      446 Amer. w/Disabilities -      540 Mandamus & Other           465 Other Immigration                                                         State Statutes
                                          Other                       550 Civil Rights                   Actions
                                      448 Education                   555 Prison Condition
                                                                      560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement

V. ORIGIN (Place an “X” in One Box Only)
  1 Original            2 Removed from                      3      Remanded from               4 Reinstated or              5 Transferred from             6 Multidistrict                 8 Multidistrict
     Proceeding            State Court                             Appellate Court               Reopened                     Another District               Litigation - Transfer           Litigation -
                                                                                                                              (specify)                                                      Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                        18 U.S.C. 1345
VI. CAUSE OF ACTION
                                       Brief description of cause:
                                        Civil action to enjoin ongoing wire fraud and banking law violations.
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:               Yes         No
VIII. RELATED CASE(S)
      IF ANY                               (See instructions):
                                                                    JUDGE                                                                  DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
11/27/2019                                                            s/Emily A. Constantine
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT             APPLYING IFP            JUDGE            MAG. JUDGE
                                Case 1:19-cv-01743-WCG     Filed 11/27/19 Page  1 of 1 Document  1-4
